DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Gaudin et al. (FR3010188A1), St. Pierre et or, in the alternative, as being unpatentable over Lukkarinen et al. (WO 2015/022318 A1) in view of Gaudin et al. (FR3010188A1), St. Pierre et al. (US 20150330985), Burg et al. (U.S. 2015/0308961 A1), Myers et al. (WO 2014/080212 A2), Ozcan et al. (U.S. 2013/0203043 A1), and Mott (U.S. 2009/0154776).
Lukkarinen et al. teach system for detecting one or more biomarkers (i.e., medical tests; see especially the abstract, pages 1-2, 5, and 7-10; page 20, lines 10-17; Fig. 2B and accompanying legend; page 10, line 33 to page 11, line 2). 
The system includes a mobile device executable application for detecting one or more biomarkers/ performing biomarker tests (i.e. to provide a plurality of selectable medical test functions; see especially the abstract, pages 1-2, 5, and 7-10; page 20, lines 10-17). The test of the invention may identify a plurality of biomarkers (page 8, lines 13-16). 
The mobile device application (app) can activate the camera of the mobile device to take one or more images (page 3), specifically images of a test strip (see, e.g., pages 5-6; Figs. 1 and 3), thereby reading on a mobile device app configured to trigger capture of one or more images of a testing device using a camera.
Additionally, the mobile device app may include a user interface for starting the analyzer tool and for outputting results (page 2, lines 25-26; page 3, lines 1-9; page 10, lines 20-21; page 11, lines 3-6; page 12, lines 24-26; page 13, lines 4-6; page 16, lines 26-31; page 20, lines 10-17; page 21, line 3; claim 13). For example, the user interface may allow the user to select amongst different use options of the tool (ibid at page 12).
The system further comprises a server (server apparatus 220) which is configured to exchange data (information) with the mobile device. For example, images taken using the 
Lukkarinen et al. further teach that the server is configured to perform image processing on the images, including using adaptive thresholding to bring out pixels that are darker than most of the surrounding pixels in order to find the reaction line area and background areas on the test strip (i.e., server is configured to determine color values for a plurality of pixels of the image). See page 14, line 27 to page 15, line 5, and Fig. 3, reprinted below.
Specifically, Lukkarinen et al. here teach (emphasis added):
To find the reaction line area and even-colored back-30 grounds in a well, an adaptive thresholding and heuristic is applied to the area within the corresponding border 340, 340'. The adaptive thresholding may be an adaptive threshold function provided by openCV and intended to bring out, using a threshold value, pixels that are darker than most of the surrounding pixels.


    PNG
    media_image1.png
    334
    879
    media_image1.png
    Greyscale

	 

Lukkarinen et al. specifically refer to “the area within the corresponding border 340, 340’. As seen in Fig. 3 above, this area contains the test lines 350, 350’, and therefore reads on the instantly claimed “test line area”. Thus, Lukkarinen et al. teach determining color values for a plurality of pixels of the image, including “in a test line area” of the image, namely in the area within the corresponding border 340, 340’.
While Lukkarinen et al. do not use the specific claim language of determining certain pixels as “outliers” or of “discard[ing]” the outliers (as recited in claim 1), as above the reference teaches “using a threshold value” to “bring out” (i.e. determine) pixels that are darker than most of the surrounding pixels (paragraph bridging pages 14-15). The reference teaches that after thresholding, “the borders and the reaction line should be in black, all the rest is white”.
Therefore, it is clear that the reference is teaching discarding pixels that are excluded by the threshold. The pixels that are brought out using the threshold are then used to calculate the reaction level (ibid and page 15). The pixels that do not satisfy the applied threshold read on the instantly recited “outliers”. 
As above, Lukkarinen et al. teaches this determining and performing thresholding for pixels in “the area within the corresponding border 340, 340’”, which reads on “the test line area of the image”. This process of bringing out pixels darker than most of the surrounding pixels is done in order to find the reaction lines 350, 350’ by applying thresholding to the area within the corresponding border 340, 340’. Thus, the reference fairly teaches determining pixels and in the test line area i.e. the area within the corresponding border 340, 340’.
Lukkarinen et al. refer here to black, white and gray, which would be considered “color values” when this terminology is given its broadest reasonable interpretation; also, Lukkarinen refer here to “even-colored backgrounds”. Furthermore, the reference elsewhere explicitly teaches changes in color (page 5, lines 31-33; page 6, lines 1-7).
When the reaction lines are found, the grey levels (values) of the boxes are obtainable; one can then use four mean grey levels to calculate a mean reaction level (i.e., server is configured to normalize the color values into a normalized color value; see especially pages 15-18; Fig. 6, step 610; Fig. 7, step 713). In particular, the reaction level is normalized in that it is obtained by taking into account the reaction line as well as background data. Additionally, the reaction level may be said to be “normalized” in that the measured test strip data is converted from imaged pixel data into analyte concentration level.
Lukkarinen et al. further teach that the server apparatus can then compare the reaction level (normalized color value) to limits, such as a normal level, thereby reading on threshold levels. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33. 
For example, the reaction level can be compared to levels of 350 nmol/ml or 700 nmol/l. Lukkarinen et al. further teach that the server apparatus can then output a corresponding test result and/or a conclusion drawn from the test results (ibid and Fig. 6, steps 611-612; page 2, steps d)-e); page 7, lines 7-13; page 7, lines 17-21; page 7, line 32 to page 8, line 7). The test results can be reported as different levels, e.g. “stress level low”, “stress level medium”, and “stress level high” depending on how the reaction level compares to different threshold levels 
Lukkarinen et al. for example teach outputting test results indicating the presence or absence of biomarker(s), conclusions regarding ovulation based on a certain concentration of progesterone, or regarding the subject’s stress level (see especially at page 7 and page 9, lines 27-33). The reference also contemplates test results for various other biomarkers and medical conditions/ dysfunctions (pages 8-9).
Lukkarinen et al. teach as above that the server is capable transmitting as well as receiving communications (pages 21 and 23; Fig. 4), and specifically that the server is capable of transmitting the results of the test back to the mobile device/ consumer/ user (page 2, second paragraph; pages 10-11; page 13; paragraph bridging pages 15-16; page 18, last paragraph; page 20; Fig. 5). The server also includes memories for storing the images and computed reaction level (page 9, lines 24-25; page 11, lines 16-29; paragraph bridging pages 15-16). 
More particularly, Lukkarinen et al. teach that the server also contains memory capable of storing the test results “client specifically”, such that the server is clearly capable of storing the test results and the single value in association with a unique sample identification (i.e., the client identifier). See especially pages 11 and 21. Lukkarinen et al. also teach additional information such as an identifier at page 20, first paragraph. See also at page 13, where the reference teaches the results associated with a hyperlink (also reading on unique sample identification).
Therefore, the server is configured to output, store, and transmit the test results.
Although Lukkarinen et al. does not expressly state that the server is capable of transmitting test results to a “healthcare provider device”, rather referring to a mobile device of a  
Lukkarinen et al. therefore teaches a system substantially as claimed in which the server is configured to compare the test result/ reaction level to limits, such as a normal control value. Furthermore, Lukkarinen et al. teach normalized control levels in that the levels are reported in concentration units, rather than as raw image pixel data. See page 7, lines 10-13; page 18, line 30 to page 19, line 6; page 7, line 34 to page 8, line 7; page 9, lines 27-33.
However, Lukkarinen et al. differs from the claimed invention in that the reference does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, Lukkarinen et al. while teaching that the server is configured to compare the test result/ reaction level to limits (such as a normal control value), does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users.
Furthermore, while Lukkarinen et al. teach determining values for a plurality of pixels and excluding some which are below threshold, the reference does not specifically teach RGB values. The reference talks about black/white/gray (which could be considered color values), and also elsewhere specifically teach that changes in color could be used for detecting the results of RGB values for a plurality of pixels of the image, determining certain ones of the pixels to have an RGB value definitive of outliers, or creating a normalized color value from the RGB values of the remaining pixels.
Lastly, Lukkarinen et al. while teaching various biomarkers for indicating pathogenic processes and disorders (e.g., pages 8-9), e.g. stress level, does not specifically refer to determining risk level.
Gaudin et al. teach methods involving comparison of a patient’s marker test results with reference values, so that the most appropriate treatment for a patient can be identified (abstract, Technical Field of the Invention, Brief Description of the Invention).
Gaudin et al. teach that the reference values can be defined from a cohort of patients diagnosed with the disease under study (see page 5 of 10 of the attached machine translation). 
According to Gaudin et al., after receiving the biological marker content analysis data, one compares the content of each marker with reference values, in particular according to the age and sex of the patient (see page 5 of 10 of the attached machine translation). Reference values can be obtained by analyzing biological samples from a set of patients diagnosed with chronic inflammatory rheumatism before treatment so as to have a set of data on the marker levels associated with each biological sample of each patient. 
Therefore, Gaudin et al. teach using reference values from patients with already diagnosed disease, i.e. “associated clinical test data”. Additionally, information about the age and sex of patients may be additional parameters used to define subgroups of patients when comparing reference values, which would also read on “associated clinical test data” when this terminology is given its broadest reasonable interpretation.

Gaudin et al. also teach that their methods can be implemented using a remote server (see page 5 of 10 of the attached machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (as in Lukkarinen), as well as to allow for the threshold or reference levels to be refined over time.
Furthermore, although when employing adjusted threshold levels as suggested by Gaudin et al., it would have been further obvious to compare a subject’s biomarker level to a reference or 
One skilled in the art would have had a reasonable expectation of success as Lukkarinen et al. do contemplate that their system may take into account historical results of corresponding animals (page 12, lines 11-24). 
With respect to the use of threshold “risk” levels and of outputting “risk” level, Lukkarinen et al. as above relates generally to methods of determining results based on the concentration of one or more biomarkers; biomarkers indicating a particular state of health or health aberration (page 1, lines 1-10; pages 7-9). Lukkarinen et al. teach that their invention is applicable to “any kind of test from which an image may be captured for image processing…” (page 20, lines 20-17). The test result and/or conclusions drawn from the test results are output, as discussed further above. Conclusions drawn from the test results could be, for example, ovulation based on concentrations of progesterone (p. 7), or the presence of disorders (e.g., p. 9), or stress level (p. 9). The test results can therefore be used to guide intervention or treatment, such as to lead a subject to the doctor (paragraph bridging pages 7-8).
Although Lukkarinen et al. do not expressly refer to risk level, it was well known in the prior art to determine risk based on biomarkers.
For example, St. Pierre et al. teach comparison against reference levels for the purpose of ascertaining risk of suffering from disease [0049]. Patients can thereby be placed into a low-risk group, a medium-risk group, or a high risk-group.

With respect to the use of RGB values, Burg et al. teach a test strip device (diagnostic instrument 10) analogous to that of Lukkarinen, containing a plurality of immunoassay test strips 14 (Fig. 1, [0047]). This allows for a single patient sample to be tested for a variety of diseases and patient conditions, so as to increase the likelihood that a variety of conditions may be identified during a testing activity [0046], [0048]. Burg et al. teach that their test strip device is configured so that a digital image of the device may be captured using for example a smart phone [0051], again analogous to the system of Lukkarinen.
Burg et al. also teach using a camera to capture digital images of the test strips in color [0010], [0014]-[0015], in which the color images may be in the RGB color space [0027]-[0029], [0049], [0074], [0079], [0104]-[0105], [0114], [0119], [0123], [0124], Figs 10-12.
Similarly, Myers et al. pertains to test strip systems which may be read using a mobile device (abstract, page 6, Fig. 1), in which a color change of the capture area on the test strip is used to indicate the presence of target analyte (paragraph bridging pages 3-4). Specifically, the color change may be determined as RGB values (paragraph bridging pages 10-11, page 16; Fig. 1). 
Additionally, Myers further teach that a particular marker may prompt color analysis data for a particular color region to read (page 16, first paragraph). For example, for a particular the color analysis might involve reading the Green and Blue channels (i.e., particular colors). The color value of the responsive region may be scaled (i.e., a normalized color value is created relative to a particular color of the RGB color values; ibid). See also paragraph bridging pages 
It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose of detecting color changes, including specifically in the context of interpreting test strip assay results. When taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in Lukkarinen), one of ordinary skill in the art would have found it obvious to select RGB values as a known means of detecting, storing, and manipulating image data representing the color changes observed on the test strip.
One skilled in the art would have had a reasonable expectation of success as Lukkarinen already contemplate that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).   
It is also noted that although Lukkarinen does teach normalized color values as discussed above, Myers provides further emphasis regarding this teaching. In particular, Myers taught that a single value can be created using for example only green and blue channels. Accordingly, it would also have been obvious to create a normalized color value from the RGB values of pixels of the test line area, after removal of outliers by thresholding as above, by applying the known technique of Myers of using a single value when interpreting assay results. One skilled in the art 
The recitation that the control value is “created from test results from other testing devices received by the server” does not clearly result in any structural difference in the context of the instant product claim. In particular, a server that is configured to compare numerical values would be capable of comparing such values regardless of how the numerical values were originally derived.
Nevertheless, although Lukkarinen et al. do not specify how their control value(s) were originally derived, one skilled in the art would have found it obvious to derive control value(s) by performing the same test on other samples in order to obtain appropriate control values(s), e.g. the normal or typical level for the test being run. It would also have been obvious to use other test strips (other testing devices) when using separate samples to obtain the control value, as the test strip devices of Lukkarinen et al. are designed for use with only or two samples. Put another way, it would have been obvious to use additional test strips in order to test and determine what is the normal or typical value, so as to obtain a normalized hue value that may then be compared in order to have a way to interpret the significance of the test results.
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
alternative rejection including the additional references Ozcan et al. and Mott et al., as discussed above, Lukkarinen does not expressly refer to determining and discarding pixel “outliers” in a “test line area”. Although the methods of Lukkarinen do appear to teach these features in teaching pixel thresholding (performed within an area containing the test lines), this exact terminology is not used. Furthermore, Lukkarinen does not specifically teach discarding pixels specifically from within the test line (although this is not required by the claim language).
Therefore, the additional references are cited in the interest of compact prosecution, for further emphasis regarding these limitations.
Ozcan et al. also teach a system that takes advantage of a mobile phone having a camera for reading rapid diagnostic tests (RDTs), such as lateral flow tests/ immunochromatographic strip tests. See abstract and [0005], [0009]. Ozcan et al. teach a mobile phone application having a user interface through which a user can be provided with a pull-down menu of pre-configured RDT tests that the user can browse and select the appropriate test kit [0064], Fig. 7C. Ozcan et al. further teach that when the user decides on a new test, the mobile device app accesses the camera, making clear that the mobile device app is configured to receive the user selection [0065]. The test results may be sent to a remote server 90 (see, e.g., [0066]). Ozcan et al. also contemplate medical testing (see, e.g., abstract, [0003], [0005], [0064]), such that the reference in teaching a plurality of selectable test kits thereby fairly teaches a plurality of selectable medical test functions. Accordingly, the teachings of Ozcan et al. are analogous to those of Lukkarinen et al.
Ozcan et al. further teach that “the average column “every pixel that is less than 90% of this value is zeroed in order to remove the parts of the image which do not carry any useful 
Mott et al. also pertains to imaging of test strips, and teach due to potential inaccuracies in spot location, fuzzy spot boundaries, or imaging sensor noise, some of the pixels contained within a selected area should not be included [0058]. Mott et al. teach discarding the ten percent brightest pixels and the ten percent darkest pixels inside the spot area. Thus, Mott fairly teaches discarding outlier pixels in the test region. It is noted that although the test regions of the test strips of Mott are shaped in the form of spots, these test regions are analogous to the test lines of Lukkarinen. 
Therefore, it would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Ozcan et al. and/or Mott et al., so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott). It would have been obvious to discard outlier pixels from within the test lines by adapting the known technique of Mott et al. of discarding the ten percent brightest pixels and the ten percent darkest pixels inside the test area, which in the case of Lukkarinen is a test line, so that inaccuracies may be avoided.
It is also noted that although Lukkarinen does teach normalized color values as discussed above, Mott also provides further emphasis of such a technique, in teaching computing the mean reflected intensity as the value most representative of the color intensity of the spot [0058]. In other words, Mott teaches averaging the pixels within the test region (after subtracting twenty percent of the pixels as outliers, to avoid inaccuracies), thereby creating a normalized value of the remaining pixels. This mean normalized value for the sample region is then compared to that 
Accordingly, it would also have been obvious to arrive at the claimed steps of creating a normalized value as claimed, by applying the known technique of Mott of averaging pixels in the test region (which is a test line in the case of Lukkarinen) as a known way of manipulating test strip image data in order to successfully interpret the results of the test.
With respect to claims 5-7, Lukkarinen et al. teach that the test results can quantitative or qualitative, for example in the form of exact biomarker concentrations (i.e., quantitative result, also reading on “reaction rating” when this terminology is given its broadest reasonable interpretation) or in the form of a low or high amount of biomarker, or the presence or absence of a biomarker (i.e., qualitative result). See page 7, lines 3-12.
With respect to claims 2-3 and 8-10, claim 1 refers to a “testing device” in lines 4 and 7. However, the testing device is not a component part of the system, which includes only the server. As a result, limitations of the testing device would at best be directed to the intended use of the claimed system, i.e. that the server is capable of receiving information that is information relating to the use of a particular testing device. Lukkarinen et al. teach as above that their server is capable of receiving transmitted images of a test strip taken from a mobile device camera. Furthermore, the reference expressly teaches that their invention can be used “with any kind of test from which an image may be captured for image processing” (see page 20, second paragraph).
Therefore, it is evident that the prior art system would be capable of receiving information from a plurality of test strips. The recitation of constructional details regarding the test strip is not limiting because a server capable of receiving test strip image data would be 
Similarly, claims 8-10 do not clearly further limit the structure of the server in any way; a server configured to receive images of test strips from a mobile device camera could be used for the purpose of receiving images of test strips regardless of the analyte they are configured to detect. Such limitations would at best be directed to the intended use of the system in imaging various types of test strips. In this case, Lukkarinen et al. teach as above that their system would be capable of being used for various biomarker tests (pages 8-9), and would therefore be capable of performing the recited intended use of receiving information regarding test results from a test device having a test line for hCG and/or Zika virus antigen.
Nevertheless, Lukkarinen et al. do teach a test device comprising a sample pad (page 26, item 4), a conjugate pad containing particles for labeling antibody or analyte (page 26, items 3 and 5) and a membrane having test and control lines (page 26, item 6). See also pages 26-27 and Fig. 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9857373 B1 in view of Lukkarinen et al., Gaudin et .
The reference patent recites providing a software application to be stored on a mobile device having a camera and a viewing screen, in conjunction with testing for Zika and hCG (i.e., medical test results). The reference patent further recites providing a software application to be stored on the mobile device (i.e., a mobile device application). See especially claim 1 of the reference patent.
The reference patent further recites capturing an image of a testing device and processing image data to determine pixel count and color intensity on each test line of a plurality of immunoassay test strips (i.e., determine color values for a plurality of pixels of an image, wherein the plurality of pixels in in a test line of the image). The reference patent further recites comparing the results to a control and then presenting a risk value for each of at least one disease and then presenting the test results on the viewing screen of the mobile device.
The reference patent also recites determining a risk value, and presenting the risk value on the viewing screen (claim 1).
The reference patent differs from the instant claims in that they do not recite a system that comprises a server that is configured to receive information from the mobile device application, specifically to receive a transmitted message including the selection of one of the selectable medical test functions and to receive the image of the test device. 
In addition, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, the reference patent while reciting 
In addition, the reference patent does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.
The reference patent does recite determining pixel count and color intensity on the test line, but recites “color” in general - and not specifically RGB values.
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”. 
The teachings of Lukkarinen et al., Gaudin, Burg, Myers, Ozcan, and Mott are as discussed in detail above. Lukkarinen et al., discussed in detail above, teach a system comprising a mobile device executable application as well as a server apparatus 220. The server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Gaudin et al. teaches adjusting threshold levels over time, based on data from a plurality of users (reference patient cohort) including associated clinical data.
It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose of detecting color changes, including specifically in the context of interpreting test strip assay results. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in the reference patent), one of ordinary skill in the art would have found it obvious to select RGB values as a known means of 
One skilled in the art would have had a reasonable expectation of success as the reference patent already contemplates that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).   
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Lukkarinen, Ozcan and/or Mott, for example so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott).
Creation and comparison of normalized color values is addressed by Lukkarinen as well as by Myers and Mott, as discussed in detail above.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent and Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
Claim interpretation for claims 2-3 and 8-10 is as discussed in detail above; however, it is noted that the reference patent does recite a plurality of immunoassay test strips that include a 

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. 9857372 B1 in view of Lukkarinen et al., Gaudin et al., St. Pierre et al., Burg et al. (U.S. 2015/0308961 A1), Myers et al. (WO 2014/080212 A2), and optionally, Ozcan et al. (U.S. 2013/0203043 A1), and Mott (U.S. 2009/0154776).
The reference patent recites providing a software application to be stored on a mobile device having a camera and a viewing screen, in conjunction with testing for Zika and hCG (i.e., medical test results). The reference patent further recites providing a software application to be stored on the mobile device (i.e., a mobile device application). See claim 1 of the reference patent.
The reference patent further recites capturing an image of a testing device and processing image data to determine pixel count and color intensity on each test line of a plurality of immunoassay test strips (i.e., determine color values for a plurality of pixels of an image, wherein the plurality of pixels is in a test line of the image). The reference patent further recites comparing the results to a control and then presenting the test results on the viewing screen of the mobile device.
The reference patent differs from the instant claims in that they do not recite a system that comprises a server that is configured to receive information from the mobile device application, specifically to receive a transmitted message including the selection of one of the selectable medical test functions and to receive the image of the test device. 

In addition, the reference patent does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.
The reference patent does recite determining pixel count and color intensity on the test line, but recites “color” in general - and not specifically RGB values.
The reference patent refers to “test results for multiple conditions” (preamble of claim 1), but does not expressly refer to the test results being outputted as “determined risk level”.
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin, Burg, Myers, Ozcan, and Mott are as discussed in detail above. Lukkarinen et al., discussed in detail above, teach a system comprising a mobile device executable application as well as a server apparatus 220. The server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Gaudin et al. teaches adjusting threshold levels over time, based on data from a plurality of users (reference patient cohort) including associated clinical data.

It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose of detecting color changes, including specifically in the context of interpreting test strip assay results. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in the reference patent), one of ordinary skill in the art would have found it obvious to select RGB values as a known means of detecting, storing, and manipulating image data representing the color changes observed on the test strip.
One skilled in the art would have had a reasonable expectation of success as the reference patent already contemplates that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).   
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Lukkarinen, Ozcan and/or Mott, for example so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott).

Creation and comparison of normalized color values is addressed by Lukkarinen as well as by Myers and Mott, as discussed in detail above.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner so that the image processing could be conducted on a server having more computing power than a mobile device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent and Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be 
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
Claim interpretation for claims 2-3 and 8-10 is as discussed in detail above; however, it is noted that the reference patents do recite a plurality of immunoassay test strips that include a test line for Zika virus antigen and a test line for hCG (see last paragraph of claim 1 of the reference patents).

Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10473659 in view of Lukkarinen et al., Gaudin .
The reference patent recites a health assessment response system comprising a server configured to receive information from a mobile device regarding a test performed using a testing device, to receive an image from the mobile device, to process image to determine results based on pixel count and line intensity of the test line of each of a plurality of immunoassay test strips, to compare the results of processing the image to a control for each test line; and to transmit test results to the mobile device. See especially claim 2. The reference patent further recites that the control may be a dataset from previously conducted tests stored on a database (claim 4).
The reference patent also recites a plurality of immunoassay test strips one of which includes Zika virus antigen and the other of which includes an antibody for binding with hCG (claim 1).
Additionally, the reference patent recites that the server is configured to receive information from a mobile device regarding a test performed using the testing device (claim 2).
The reference patent refers to the server being configured to transmit test results to a mobile device, but does not specify a healthcare provider device. However, as discussed above, the user/owner of the device does not result in any structural difference to the server. A server capable of transmitting test results to a mobile device, as in the reference patent, would be equally capable of transmitting results irrespective of the owner/operator of the device.
The reference patent differs from the instant claims in that while reciting a mobile device, does not specifically recite a mobile device application, in particular a mobile device app that is configured to receive a selection of one of a plurality of medical test functions. 

In addition, the reference patent while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users. The reference patent further specifies “health assessment” and to Zika virus antigen, but does not specifically refer to risk or risk level.
The reference patent also differs from the instant claims in that it does not specifically recite that the image processing involves normalizing color values into a single value that is then compared to a control value stored on the server, wherein the control value is a normalized color value. 
The reference patent does recite determining pixel count and color intensity on the test line, but recites “color” in general - and not specifically RGB values.
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”. 
The teachings of Lukkarinen et al., Gaudin, St. Pierre et al., Burg, Myers, Ozcan, and Mott are as discussed in detail above, and are not fully reiterated here.
When taken together with the teachings of Ozcan, it would have been obvious to equip the mobile device of the reference patent with a mobile device app to facilitate capture and 
One skilled in the art would have had a reasonable expectation of success because the server of the reference patent is already configured to receive information from a mobile device regarding a test performed using the testing device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose 
One skilled in the art would have had a reasonable expectation of success as the reference patent already contemplates that one may detect color changes on a test strip, take images thereof and perform subsequent numerical manipulations of the color change data; and RBG was a known way of expressing color data for digital images (as taught by each of Burg et al. and Myers et al.).   
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Lukkarinen, Ozcan and/or Mott, for example so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott).
Creation and comparison of normalized color values is addressed by Lukkarinen as well as by Myers and Mott, as discussed in detail above.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent and Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because the reference patent 
With respect to claims 2-3, see discussion of claim interpretation above. The reference patent also recites a testing device having the recited components (see claim 1).
With respect to claims 5-7, see claims 5-7 of the reference application.
With respect to claims 8-10, see claim 1 of the reference application.

The following are provisional nonstatutory double patenting rejections.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 and 17-20 of copending Application No. 15786139 in view of Lukkarinen et al., Gaudin et al. (FR3010188A1), Burg et al. (U.S. 2015/0308961 A1), Myers et al. (WO 2014/080212 A2), and optionally, Ozcan et al. (U.S. 2013/0203043 A1), and Mott (U.S. 2009/0154776).
The reference application recites a system comprising a mobile device that is configured to trigger image capture of a testing device and a server that is configured to receive the test results, to assign correlative values as test results, to store test results and a correlative value, and to provide results to the mobile device and provide access to the database to healthcare organizations (i.e., transmitting test results to a healthcare provider device). See especially claim 11. 
Furthermore, the reference application recites that the server is configured to perform a comparison with other correlative values of one or more other test results stored in the database, and to provide access to the database to healthcare organizations (claim 11). The reference 
The reference application differs from the instant claims in that while reciting a mobile device, does not specifically recite a mobile device application.
In addition, the reference application does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. In addition, the reference application while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users.
In addition, the reference application does not specify normalizing color values into a single value and comparing to a control that is a normalized color value.
The reference application refers to “test results for multiple conditions” (preamble of claim 1), but does not expressly refer to the test results being outputted as “determined risk level”.
The reference application does recite determining pixel count and color intensity on the test line, but recites “color” in general - and not specifically RGB values.
Lastly the reference application does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin, Burg, Myers, Ozcan, and Mott are as discussed in detail above, and are not fully reiterated here.
When taken together with the teachings of Ozcan, it would have been obvious to equip the mobile device of the reference patent with a mobile device app to facilitate capture and 
One skilled in the art would have had a reasonable expectation of success because the server of the reference patent is already configured to receive information from a mobile device regarding a test performed using the testing device.
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.

It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose of detecting color changes, including specifically in the context of interpreting test strip assay results. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in the reference patent), one of ordinary skill in the art would have found it obvious to select RGB values as a known means of detecting, storing, and manipulating image data representing the color changes observed on the test strip.
Creation and comparison of normalized color values is addressed by Lukkarinen as well as by Myers and Mott, as discussed in detail above.
It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent and Lukkarinen et al. so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
One skilled in the art would have had a reasonable expectation of success in comparing to a normalized control color value stored on the server in this manner because as above, Lukkarinen et al. already indicate that their server apparatus can compare the reaction level to limits, such as a normal level; and further teach that the server may contain a database as well as memory for storing information and data (page 23).
With respect to claims 2-3, see discussion of claim interpretation above. Furthermore, the reference application specifically recites a testing device that includes one or more immunoassay 
With respect to claims 5-7, see claims 15-17 of the reference application.
With respect to claims 8-10, see claims 18-20 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15804986 in view of Lukkarinen et al., Gaudin et al., and St. Pierre et al.
The reference application also recites a system for image analysis of medical tests containing a mobile device application configured to provide a plurality of selectable medical test functions, as well as a server configured to: receive information from the mobile device regarding test results from a test performed using a testing device, receive an image of the testing device from the mobile device, determine color values for a plurality of pixels of the image, normalize the color values into a single value, compare the single value to a control value stored on the server, and to determine test results and transmit the test results to a healthcare provider device. The control value may be a normalized value of a dataset from previously conducted test stored on a database (claim 4). 
The reference application also recites that the server is configured to determine and discard pixel outliers, the plurality of pixels representing a test line of the testing device, as recited instantly (claim 1). Furthermore, the server is configured to create a normalized color value and to compare the normalized color value to a control value stored on the server.
The reference application also recites RGB color values (claim 1).

The reference application also recites a plurality of immunoassay test strips including Zika virus antigen and an hCG antibody (claims 8-10), thereby conveying a plurality of medical test functions.
Although the reference patent recites a server configured to receive information from a mobile device regarding a test performed using the testing device, the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. 
In addition, the reference patent while reciting comparing to a control, does not specifically teach comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users. The reference patent further specifies “likelihood of a presence of a medical condition” and refers to Zika virus antigen, but does not specifically refer to risk or risk level.
However, when taken together with the teachings of Lukkarinen et al. as discussed in detail above, it would have been obvious to apply the known technique of Lukkarinen et al. of employing a server with a memory capable of storing test results in a client-specific manner, e.g. so that they can be saved for future reference as Lukkarinen also contemplate analyzing multiple test results over time. Furthermore, it would have been further obvious to configure the server so as to be capable of transmitting test results back to the user mobile device, as taught by Lukkarinen et al., in order to inform the user about the results of the test; and a server capable of 
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Additionally, since the reference patent recites providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
Moreover, although the reference application does not specify a normalized control value that is a ‘color’ value, it would have been obvious to provide, as the normalized control value, a value that is a normalized color value in order to facilitate comparison with the single normalized color value as is contemplated by the reference application. In other words, it would have been obvious to have the values on the same unit scale (in this case, both being color values) so that comparison could be meaningfully performed as in an apples-to-apples comparison.

With respect to claim 3, see discussion of claim interpretation above.
With respect to claims 5-7, see claims 5-7 of the reference application.
With respect to claims 8-10, see claims 8-10 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 21 of copending Application No. 16001771 in view of Lukkarinen et al., Gaudin et al., Burg et al. (U.S. 2015/0308961 A1), Myers et al. (WO 2014/080212 A2), and optionally, Ozcan et al. (U.S. 2013/0203043 A1), and Mott (U.S. 2009/0154776).
The reference application also recites a system for providing medical test results. The system includes a mobile device including a camera and a software application stored thereon (i.e., a mobile device application), whereby the software application is configured to take an image of a testing device, to transmit the image to a server, and to determine a risk value for at least one disease risk and provide medical test results based on the risk value (see especially claim 1). 
The reference application differs from the instant claims in that it does not specify that the system includes the server or that the server is configured to determine color values for a plurality of pixels of the image, to normalize into a single value, compare to a control value stored in the server, or store and transmit test results to a healthcare provider device. the reference patent does not specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color 
The reference patent also differs from the instant claims in that it does not specifically recite that the image processing involves normalizing color values into a single value that is then compared to a control value stored on the server, wherein the control value is a normalized color value. 
The reference patent does recite determining pixel count and color intensity on the test line, but recites “color” in general - and not specifically RGB values.
Lastly the reference patent does not specifically teach does not expressly refer to determining and discarding pixel “outliers”.
The teachings of Lukkarinen et al., Gaudin, Burg, Myers, Ozcan, and Mott are as discussed in detail above, and are not fully reiterated here.
Lukkarinen et al., as discussed in detail above, teach an analogous system for performing biomarker testing via imaging of test strip devices, in which the server may be included/considered as part of the system together with the mobile device application (see, e.g., pages 11-13). Furthermore, Lukkarinen et al. teach as above that server is configured to perform analyzing tasks related to biomarker testing and image processing, on behalf of the mobile device. See especially page 11. Please see preceding discussion for detailed analysis of the teachings of Lukkarinen et al., which will not be reiterated here.
Therefore, although the reference application does not specifically teach that the server performs these functions, it would have been obvious to provide the server together with the mobile application as part of the claimed system and to configure the server to perform image processing functions associated with reading test strips (which describes the purpose of the 
One skilled in the art would have been motivated to do this so that computing-heavy functions could be carried out on the server, which may have computing power than a mobile device.
It would have been obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a particular disease, and to adjust threshold or reference levels over time based on such ongoing test data from a reference cohort. One skilled in the would have been motivated to do this in order to provide an objective means of comparison by which the test results for a patient can be interpreted (serving the same purpose as the control of the reference patent), as well as to allow for the threshold or reference levels to be refined over time.
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Lukkarinen, Ozcan and/or Mott, for example so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott).

It would have been obvious to provide a server together with the mobile application of the reference patents in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference patents in this manner so that the image processing could be conducted on a server having more computing power than a mobile device. 
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
With respect to claim 2, see claim 1 of the reference application. 
With respect to claims 8-10, see claim 10 of the reference application.

Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17152977 in view of Lukkarinen, Gaudin, St. Pierre, Burg, Myers, Ozcan, and Mott or, in the alternative, as being unpatentable over claims 2-11 of copending Application No. 16137076 in view of Lukkarinen, Gaudin, St. Pierre, Burg, Myers, Ozcan, and Mott; or, in the alternative, as being unpatentable over claims 2-19 of copending Application No. 16137106 in view of Lukkarinen, 
The reference applications also recite systems that include a mobile device and a server configured to receive test results and user information associated with a testing device (see, e.g., claim 1 of 17152977; claim 2 of 16137076; claims 2, 5, and 11 of 16137106; claim 2 of 16137150; claim 2 of 16137204; claim 2 of 16137249; claim 2 of 16137213, 16137294 and 16137287). The testing device may include a plurality of immunoassay test strips (see, e.g., claims 3-4 of 16137076, 16137106, 16137213, 16137287 and 16137150; claim 4 of 16137204 and 16137294). The mobile device may include a camera and a software application stored thereon (claim 5 of 16137076, 16137106, 16137213 and 16137150; claim 6 of 16137204, 16137294 and 16137249; claim 1 of 17152977). The mobile app may be configured to capture an image of the testing device, process the image to determine pixel count and line intensity, and 
U.S. 17152977 further recites that the server is configured to receive, from the mobile device, the image of the testing device, and to create and provide pixel data from the image, as well as determine diagnostic test results (claim 1).
U.S. 16137076 further recites that the server determines the test results, stores the diagnostic test results and the user information and may transmit information to a mobile device, e.g. to a telemedicine provider (i.e., healthcare provider device; see especially claims 2 and 10). 
U.S. 16137106 further recites that the server is configured to receive, from the mobile device, diagnostic test results associated with a test device (claim 2).
U.S. 16137150 further recites a server that is configured to receive, from the mobile device, diagnostic test results associated with a test device, where the server is also configured to determine diagnostic test results and transmit notification to a healthcare provider (claims 2, 6, and 10).
U.S. 16137204 further recites that the server is configured to receive, from the mobile device, diagnostic test results associated with a test device, as well as to store and transmit the test results to a healthcare provider (claim 2).
U.S. 16137213 further recites that the server is configured to receive, from the mobile device, an image of a test device, as well as to determine and store test results (claim 2).
U.S. 16137249 further recites that the server is configured to receive, from the mobile device, test results associated with a test device, as well as to store and transmit the test results to a telemedicine provider (claims 2 and 10).

U.S. 16137294 further recites that the server is configured to receive, from the mobile device, test results associated with a test device, as well as to store and transmit the test results to a mobile device (claims 2 and 10).
The reference applications differ from the claimed invention that they not specify that specify that the server is configured to receive, from a plurality of sources over time, testing device imaging data including a plurality of normalized test color values and associated clinical test data of a plurality of users, and to adjust threshold risk levels based on such information. 
The reference applications also do not specifically recite comparing to such adjusted threshold risk levels i.e. thresholds which are based on a plurality of users, or outputting of risk levels.
The reference applications, while referring to determining line intensity or color intensity, do not all refer to RGB color values.
Lastly the reference applications do not expressly refer to determining pixels and discarding pixel “outliers”.
The teachings of Lukkarinen, Gaudin, St. Pierre, Burg, Myers, Ozcan, and Mott are as discussed in detail above, and are not fully reiterated here.
Lukkarinen et al., discussed in detail above, teach an analogous system for performing biomarker testing via imaging of test strip devices, in which the server may be included/considered as part of the system together with the mobile device application (see, e.g., 
Therefore, although the reference applications do not all specifically teach that the server performs these functions, it would have been obvious to provide the server together with the mobile application as part of the claimed system and to configure the server to perform image processing functions associated with reading test strips (which describes the purpose of the system of the reference application). In particular, it would have been obvious to apply the known technique of Lukkarinen et al. of configuring the server to receive the image of the testing device and to carry out image processing and comparison to a control. 
In addition, it would also have been obvious to apply the known technique of Lukkarinen et al. of normalizing image pixel data into a single value representing the analyte concentration in molar concentration units, in order to facilitate comparison with the control value (so that one could directly compare with the control).
One skilled in the art would have been motivated to do this so that computing-heavy functions could be carried out on the server, which may have computing power than a mobile device.
It would have been further obvious to apply the known technique of Gaudin et al. of adjusting a threshold or reference level over time, based on additional results obtained from other patients, in order to refine the reference level with a larger cohort of patients. More particularly, it would have been obvious to one or ordinary skill in the art to configure the server of the reference patent so as to receive biomarker test data from a group of subjects diagnosed with a 
It would have been obvious to compare to a control value that is also normalized so that the values could be successfully compared in an apples-to-apples manner by virtue of being on the same unit scale. 
Additionally, since the reference application recite providing test results for medical conditions and further refers to Zika virus, when taken together with the teachings of St. Pierre, it would have been obvious to output the test results as a risk level in order to indicate the patient’s risk of suffering from Zika virus infection, and thereby guide treatment such as by prompting a visit to a doctor.
It would have been further obvious to determine and normalize RGB color values when imaging the test strip because of the art-recognized suitability of RGB color for the same purpose of detecting color changes, including specifically in the context of interpreting test strip assay results. In particular, when taken together with the teachings of Burg et al. and Myers et al., who each indicate that images of test strips may be taken as RGB color (and especially Myers et al. who also teach taking RGB images using a smart phone, as in the reference patent), one of ordinary skill in the art would have found it obvious to select RGB values as a known means of detecting, storing, and manipulating image data representing the color changes observed on the test strip.

It would have been obvious to provide a server together with the mobile application of the reference applications in order to perform the image processing functions necessary to carry out the methods of the reference patents by applying the known technique of Lukkarinen et al. of providing a mobile application that exchanges data with a server, such that the server receives the image of the testing device and carries out the image processing, comparison to a control, and providing and transmitting test results. One skilled in the art would have been motivated to employ a server that exchanges data with the mobile app of the reference applications in this manner so that the image processing could be conducted on a server having more computing power than a mobile device. 
Each of Lukkarinen et al., Ozcan et al., and Mott fairly teach determining and discarding pixel outliers as claimed, as analyzed in detail above.
It would also have been obvious to determine and discard outlier pixels as claimed by applying the known techniques of Lukkarinen, Ozcan and/or Mott, for example so that background and parts of the image that do not contribute useful information would not interfere with the analysis (Ozcan), as well as so that inaccuracies due to factors such as sensor noise could be compensated for (Mott).
With respect to claim 2, see discussion of claim interpretation above. 
With respect to claim 5, Lukkarinen et al. suggest that results may be presented in either qualitative or quantitative format (page 7, lines 1-13).

With respect to claims 8-10, see for example claim 3 of 17152977; claim 4 of 16137076, 16137106, 16137213 and 16137150; claim 13 of 16137287; and claim 5 of 16137204 and 16137249.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered. 
The § 112(a) rejection is withdrawn in view of Applicant’s amendments to claim 1.
With respect to the § 103, Applicant argues that Lukkarinen and Ozcan do not teach the added limitations regarding determining and discarding outlier pixels of a test line area. Applicant argues that the teachings relating to pixels by Lukkarinen and Ozcan relate only to finding the reaction line, not discarding outlier pixels in the test line.
It is noted that the rejections have been modified in view of the claim amendments. Erikson is no longer relied upon, as the reference emphasizes RGBA values over RGB values.
However, Applicant’s arguments are not persuasive because initially, the claim language “test line area” is not equivalent to “test line”. As discussed in detail above, the reference teachings of Lukkarinen and Ozcan of finding reaction lines in the area of the test strip which includes the test lines would fully read on “in the test line area”.
Furthermore, Mott is newly cited as evidence that removing outlier pixels from within the test line would also have been obvious. Mott teaches addressing inaccuracies by removing 20% of the pixels from the test region (in this case, a spot) and then averaging the remaining 80%.
With respect to the double patenting rejections, Applicant argues that the claims are allowable over the cited references, referring to the arguments made with respect to the § 103 rejections (Reply at page 8). To the extent that the same arguments would apply, they are not persuasive for reasons above and in view of the new grounds of rejection. However, the fact patterns are different for the double patenting rejections, so the arguments do not address all grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699